1 MCGREGOR W. SCOTT
  United States Attorney
2 SAMUEL WONG
  AUDREY HEMESATH
3 Assistant United States Attorneys
  501 I Street, Suite 10-100
4 Sacramento, CA 95814
  Telephone: (916) 554-2772
5
  Attorneys for Plaintiff
6 United States of America

7

8
                                     IN THE UNITED STATES DISTRICT COURT
9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:13-CR-300-GEB
12
                        Plaintiff,                        STIPULATION AND ORDER CONTINUING
13                                                        HEARING AND EXTENDING BRIEFING
                            v.                            SCHEDULE ON DEFENDANT RUSSELL
14                                                        GILMORE'S RENEWED MOTION TO EXCLUDE
     JOHN MAHAN, ET AL.,                                  CELLPHONE EVIDENCE (ECF No. 452)
15
                        Defendants.                       Court: Hon. Garland E. Burrell
16

17          It is hereby stipulated by and between plaintiff United States of America and defendant Russell
18   Gilmore, through their respective counsel, that the presently set hearing date of February 22, 2019, on
19   Gilmore’s renewed motion to exclude cellphone evidence (ECF No. 452) shall, with the Court’s
20   approval, be continued to April 12, 2019, at 9:00 a.m.;
21          It is further stipulated between the parties that the due date for the United States’ response to
22   Gilmore’s motion shall be extended from February 1, 2019, to March 22, 2019, and Gilmore’s response,
23   if any, from February 15, 2019, to April 5, 2019.
24   ///
25   ///
26   ///
27

28                                                        1
     STIPULATION & ORDER CONTINUING MOTIONS
     HEARING DATE AND BRIEFING SCHEDULE

30
1           The reason for the requested continuance and extensions are the parties are engaged in settlement
2    discussions on this case and believe that the requested change in scheduling will facilitate the settlement
3    discussions.
4

5                                                         MCGREGOR W. SCOTT
                                                          United States Attorney
6
            Dated: February 1, 2019                       /s/ Samuel Wong
7                                                  By:    _____________________________________
                                                          SAMUEL WONG
8
                                                          Assistant United States Attorney
9                                                         Attorney for Plaintiff
                                                          United States of America
10
            Dated: February 1, 2019                       /s/ Matthew Bockmon
11                                                        (Per phone authorization from Lisa Kennison)
12
                                                          ______________________________________
                                                          MATTHEW BOCKMON
13                                                        Assistant Federal Defender
                                                          Attorney for Defendant
14                                                        Russell Gilmore
15

16                                                    ORDER

17          The Court, having received, read, and considered the stipulation of the parties, and good cause

18   appearing therefrom, adopts the parties’ stipulation as its ORDER in its entirety.

19          Accordingly, it is ORDERED that:

20          1.      The presently set hearing date of February 22, 2019, on Gilmore’s motion to exclude

21   cellphone evidence (ECF No. 452) shall be continued to April 12, 2019, at 9:00 a.m.;

22          2.      The due date for the United States’ response to Gilmore’s motion shall be extended from

23   February 1, 2019, to and including March 22, 2019, and Gilmore’s response, if any, from February 15,

24   2019, to April 5, 2019.

25          IT IS SO ORDERED.

26          Dated: February 4, 2019

27

28                                                        2
     STIPULATION & ORDER CONTINUING MOTIONS
     HEARING DATE AND BRIEFING SCHEDULE

30
